JOHNSTONE, Justice
(concurring specially).
While I maintain the dissenting view I expressed in Carroll v. Shoney’s, Inc., 775 So.2d 753 (Ala.2000), that the particular consequence need not be foreseeable for a defendant to be liable to a plaintiff for the criminal conduct of a third party, I agree that the particular (within reasonable limits) criminal conduct itself must be foreseeable and that the particular criminal conduct alleged in the case now before us was not foreseeable. In the context of this distinction, I concur.